Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments 
Claims 1-2 and 4-20 are allowable per the reasons for allowance below. 

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
35 USC 101
The claims are patent eligible as they meet the Alice test for eligibility under 35 USC §101 and the 2019 PEG as the claims recite limitations which are not abstract under Prong 2 of step 2A of the Alice analysis as the claim limitations apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e). 


In addition, Applicant’s arguments, filed 5/10/2021, with respect to 35 USC 101 (pages 6-7) have been fully considered and are persuasive. The claims overcome 35 USC 101 rejection. 

35 USC 102/103
The closest prior art of record include Okamoto (US20140316865A1) in view Switkes et al. (US20180G54735A1) herein Switkes in further view of Debruhi et al. (Is Your Commute Driving you Crazy?)

The combined references of Okamoto, Switkes, and Debruhi fail to teach the claimed limitations. Applicant’s arguments filed 5/10/2021 (pages 7-10 in particular) are deemed to be persuasive and adequately reflect the Examiner’s opinion as to why the claims 1-2 and 4-20 are allowable over this prior art of record. (See MPEP 1302.14).


Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Alden et al. (20170349176) discloses a method for optimizing inter-vehicle order and distance includes communicating vehicle characteristics representative of a first 
Lind (9423794) discloses a control system for travel in a platoon (1), the platoon comprising a lead vehicle (L) and one or more following vehicles (F1, F2, . . . , Fi-1, Fi, . . . , Fn) automatically following the lead vehicle.
Bryant et al. (9227639) discloses a system and method for separating a vehicle system into separate vehicle segments, separately moving the vehicle segments, and re-connecting the vehicle segments without initiation of a brake penalty application are provided.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241.  The examiner can normally be reached on Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241.  The examiner can normally be reached on Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MUSTAFA IQBAL/Examiner, Art Unit 3683                                                                                                                                                                                                        
/ALAN S MILLER/Primary Examiner, Art Unit 3683